Citation Nr: 1503690	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  14-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a labial tear of the left shoulder.  

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the cervical spine.  

3.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the lumbar spine.  

4.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia.  

5.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left knee prior to February 19, 2010, and in excess of 10 percent since May 1, 2010.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran had active military service from September 1980 to January 1981 and from May 2007 to July 2008.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal following January 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Pittsburgh, Pennsylvania and Seattle, Washington, respectively.  

In November 2014, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) during a videoconference hearing.  

By way of history, in the above January 2009 rating decision, the Pittsburgh RO granted service connection for residuals of a labial tear of the left shoulder, for degenerative joint disease (DJD) of the cervical spine, and for DJD of the left knee.  The RO awarded 10 percent evaluations for each disability effective July 5, 2008.  Thereafter, in an August 2009 rating decision, the Seattle RO granted service connection and assigned a 10 percent evaluation for right knee chondromalacia and also assigned a 20 percent evaluation for DJD of the lumbar spine.  Both awards were effective July 5, 2008.  

Thereafter, in an October 2013 rating decision the RO granted service connection and assigned separate 10 percent evaluations for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity.  The evaluations, secondary to the Veteran's service-connected lumbar spine disability, were effective November 2, 2012.  

Also, in a January 2014 rating decision the RO increased the evaluation for the Veteran's DJD of the left knee to 20 percent prior to February 19, 2010; assigned a 100 percent evaluation based on convalescence following left knee surgery effective February 19, 2010; and thereafter established a 10 percent evaluation for left knee disability effective May 1, 2010.  

Finally, the Board notes that during the above November 2014 Board hearing, the Veteran questioned why, based on his joint disabilities, he had not been considered for a prestabilization rating following his release from active service in July 2008.  Under governing regulation, 38 C.F.R. § 4.28 (2014), prestabilization ratings may be assigned in lieu of ratings prescribed elsewhere.  Prestabilization ratings may be warranted for an unstabilized disability or disease severe in nature that renders employment indefeasible or not advisable.  In such a case, a 100 percent rating will be assignable.  For unhealed or incompletely healed wounds or injuries resulting in likely material impairment to employability, a 50 percent rating will be assigned.  Thus, to summarize, the evidence of record must demonstrate that in the immediate post discharge period the disease or injury interfered substantially or materially with the ability of the veteran to work.  

In the present case, it is not clear to the Board whether the Veteran was simply inquiring about the nature of prestabilization ratings or was actually raising a claim he wished the RO to consider.  The Board notes that referring a claim that the Veteran had no intention of raising places an undue burden on the RO.  As such, if the Veteran wishes consideration of a prestabilization rating he should file a claim for such with the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his November 2014 Board hearing, the Veteran and his representative discussed the Veteran's increased pain and limitations, especially with weight bearing and during activity, related to his service-connected orthopedic disabilities.  

The Board notes that a functional loss results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited. 38 C.F.R. § 4.40 (2014).  When assessing a veteran's level of disability as it relates to joint disability, an examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id.

In Mitchell v. Shineski, the United States Court of Appeals for Veterans Claims reinforced the principle that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

25 Vet. App. 32, 44 (2011) (holding that pain alone does not constitute a functional loss under VA regulations and was not a sufficient basis for a higher disability rating under diagnostic codes that evaluate limitation of range of motion).

In reviewing the medical evidence, the Veteran has continually complained of chronic, increasing pain associated with his left knee, his cervical spine, and his lumbar spine.  He has also reported limitations and pain associated with his left shoulder and his right knee.  The disabilities increase in severity with activity.  

Of note, with regard to the Veteran's cervical spine, a magnetic resonance imaging (MRI) scan in November 2011 revealed varying degrees of disc disease, stenosis, foraminal narrowing, as well as facet arthropathy.  With regard to the Veteran's left knee, an arthroscopic procedure in February 2010 revealed, in particular, a complex anterior horn lateral meniscus tear as well as a synovial cyst.  There was also very mild grade I chondrosis in the patellofemoral joint with a superomedial plica, as well as grade III changes identified in the medial distal femoral condyle.  Otherwise, no chondral defects were identified relative to the patella, nor was there any clinically significant cartilage defect identified of the lateral tibial plateau and lateral femoral condyle.  Furthermore, the posterior, anterior, and middle sections of the medial meniscus were probed and no laxity or tear was identified.  

The Veteran's disabilities were originally examined for VA purposes in August 2008.  At that time, the Veteran complained of pain and flare-ups of pain with activity or following activity.  The examiner did not address any range-of-motion loss specifically due to pain and any functional loss during flare-ups.  

The Veteran's thoracolumbar spine and knee disabilities were again examined for VA purposes in November 2012.  In an associated disability benefits questionnaire (DBQ) related to the thoracolumbar spine, flexion was to 85 degrees with pain at 80 degrees.  The Veteran was unable to perform repetitive motion testing due to pain.  There was also objective evidence of muscle spasm and X-ray evidence of arthritis.  In a DBQ associated with examination of the Veteran's knees, the right knee was noted to have a full range of motion (flexion and extension) without pain with no change on repetitive motion testing.  The Veteran's range of motion of the left knee was 0-130 degrees with pain at 125 degrees.  Stability testing was normal for both knees.   

The Veteran's cervical spine, left knee, and left shoulder disabilities were later examined for VA purposes in January 2014.  

With regard to the cervical spine, a January 2014 DBQ noted the Veteran's forward flexion was full without pain; however, other aspects of the range of motion were painful and limited.  The examiner reported that the Veteran experienced functional loss secondary to pain as well as muscle spasms.  Otherwise, the Veteran was not found to have associated radiculopathy nor intervertebral disc syndrome (IVDS).  

With regard to the left knee, a January 2014 DBQ noted the Veteran's report of chronic pain and that the knee did swell, give out from time to time, and sometimes felt like it was locking up.  Range of motion of the knee was 0-115 degrees with pain at 115 degrees.  Repetitive motion testing revealed no additional change in range of motion.  Stability testing was normal and the examiner commented that there were no residuals symptoms associated with the Veteran's meniscectomy.  The examiner noted a 2011 MRI's findings.  The Board notes that such findings are very similar to those reported in relation to the Veteran's February 2010 arthroscopic surgery.  As such, it is not clear whether the date for the MRI is necessarily correct, nor is a 2011 MRI of the Veteran's left knee (as compared to his cervical spine) apparently associated with the claims folder.  

With regard to the left shoulder, a January 2014 DBQ revealed forward flexion to 115 degrees with pain at 115 degrees, and abduction to 110 degree with pain at 110 degrees.  With repetitive motion testing, flexion was to 110 degrees and abduction to 105 degrees.  The examiner commented that the Veteran did have functional loss/impairment of the shoulder resulting in less movement.  

The Board notes that the same examiner conducted all three January 2014 VA examinations.  The examiner reported that the Veteran's orthopedic disabilities would impact the Veteran's ability to work.  The examiner otherwise noted:

Limitation of [range of motion] and function impairment post repetition were addressed.  Inferences could possibly be made. . . . However, since evaluation was done at a time when the [Veteran] was not having a "flareup", I cannot "opine" re[garding] "limited functional ability during flareups, or when the joint is use[d] repeatedly over a period of time" without resorting to mere speculation.   

During his above Board hearing, the Veteran continued to express that he experienced significant pain and impairment with activity related to his orthopedic disabilities.  In particular, the Veteran reported headaches and nausea he believed were due to his cervical spine disability, that he had limited ability turning his head, and also that activity on one day would lead to stiffness and pain the next.  The Veteran also testified that he wore a left knee brace and that without use of the brace his knee would buckle and he would fall.  He also complained of pain with walking and weight bearing, but also commented that when sitting for range of motion testing of the knee on examination he did not necessarily experience such pain.  

The Board notes that the Veteran's complaints of significant functional impairment due to pain require additional comment by examiners with regard to impairment of functional ability.  DeLuca, Mitchell, supra.  With that said, the Court has held that in cases involving a speculative medical opinion, similar to the opinion of the January 2014 VA examiner (I cannot opine . . . without resorting to mere speculation), it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Court commented that it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data.  Id.  

The Board is mindful that the requirements of DeLuca require conjecture on an examiner's part in determining additional limitation of range of motion of a joint.  In the present case, the Board does not find the January 2014 VA examiner's "boilerplate" type comment necessarily meets the Court's holding per Jones, above.  While it is true that the examiner did not have an opportunity to see the Veteran during a flare-up, there is a lack of discussion about why an opinion was not possible in light of all procurable and assembled data associated with the claims folder.  Otherwise, with respect to the Veteran's lumbar spine and right knee, there is likewise a lack of comment related to DeLuca with respect to these joints.  Furthermore, the two disabilities were last evaluated in November 2012 and at the Board hearing it was agreed upon by the parties that current findings were necessary in light of the Veteran's complaints.  

Here, the Veteran's contentions have consistently described flare-ups of pain with activity resulting in functional loss.  Therefore, it would be helpful to the Board if additional examinations were undertaken to comply more fully with Deluca and Mitchell.  38 U.S.C.A. § 5103A(d)(1) (West 2014).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is not required to provide a medical examination in all cases; however, once VA undertakes the effort to provide an examination it must provide an adequate one).  

The additional development outlined above is based on the Board's own interpretation of the medical evidence and the Veteran's testimony from his November 2014 Board hearing.  The Board's remand does not necessarily reflect fault by the RO.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any private or VA treatment he may have received for his disabilities on appeal, to include relevant records available through the CAPRI records system. (The Board is particularly interested in VA treatment records dated since April 2014.)  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA orthopedic examination(s) to determine the current level of severity of his service-connected orthopedic disabilities (lumbar spine, cervical spine, bilateral knees, and left shoulder).  The Veteran's claims folders, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).)  

All pertinent pathology associated with the Veteran's disabilities of the lumbar spine, cervical spine, bilateral knees, and left shoulder should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's lumbar spine, cervical spine, bilateral knees, and left shoulder and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically). (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

The examiner should also address the following questions:

a. Does the Veteran suffer from radiculopathy related to his lumbar spine disability and/or his cervical spine disability?  If so, the examiner should identify the nerves impaired (e.g., sciatic, C7, radial, median, etc.), identify the affects attributable to the nerve impairment/radiculopathy (e.g., pain, sensory loss, decrease in grip strength, etc.), and whether such impairment results in complete paralysis and/or is best described as mild, moderate, moderately severe, or severe.  

b. Are the Veteran's complaints of pain and impairment consistent with the objective medical evidence associated with the particular joint-i.e. lumbar spine, cervical spine, bilateral knees, and/or left shoulder?

A thorough explanation for all opinions requested should be provided.  If the examiner determines that he or she cannot provide the requested information  without resorting to speculation, the examiner must explain why he or she was unable to do so.  This should include why a review of the Veteran's medical records and his statements does not help with estimating (i.e. conjecture) additional loss of motion of a particular joint).  

3.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

